DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 22-41 are pending in the instant application. Claims 22-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 30-41 are rejected. 
Information Disclosure Statements
	The information disclosure statements filed on October 21, 2021, March 10, 2022 and June 9, 2022 have been considered and signed copies of form 1449 are enclosed herewith. 
Election/Restrictions
	Applicant’s election of Group III, claims 30-41, and the species of the compound of Formula (1-2) in the response filed on June 9, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Upon further search and consideration, however, the election of species requirement has been withdrawn (i.e., the full scope of the subject matter of claims 30-41 has been searched and examined in its entirety). The restriction requirement (between the groups) is still deemed proper and is hereby made final. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 30, the definition for B or “a group containing an aryl group or a group containing a heteroaryl group” and claim 32, the definition for B or “a group containing a phenyl group” are confusing and render the claims indefinite. In the specification (see page 5) it is disclosed “In Formula (1), B is a group containing an aryl group or a heteroaryl group, and is preferably a group containing an aryl group. The aryl group or heteroaryl group herein may have a substituent such as an aminomethyl group or may be substituted with a methine group (CH) in the formula through a linking group. However, the aryl group or heteroaryl group is preferably unsubstituted. Also, the aryl group or heteroaryl group is preferably bonded to the methine group (CH) in the formula without interposing a linking group.” The specification does not give a more specific definition for B (i.e., what else can be included in B besides the aryl or heteroaryl ring) or more examples for B (besides phenyl, see page 16). Therefore, it is unclear to the examiner what exactly can be considered a “group containing an aryl group or a group containing a heteroaryl group.” In other words, it is unclear what exactly can be included in B besides the aryl or heteroaryl ring (i.e., the specification is lacking of definitions for possible linking groups and substituents). Appropriate correction is required. This rejection can be overcome, for example, by amending the claims to include specific variables for B (e.g., phenyl, napththyl, thienyl, furyl, etc.). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626